PER CURIAM
In this appeal from a dissolution judgment, husband challenges the award to wife of a monthly annuity from husband’s PERS account. We agree with husband that the parties should be disentangled to the greatest degree possible at the time of dissolution. However, the debt accumulation here makes that goal impossible. The trial court’s division of retirement fund assets is appropriate on the record developed at trial. Rogers and Rogers, 45 Or App 885, 609 P2d 877, modified 47 Or App 963, 615 P2d 412, rev den 289 Or 659 (1980), modified 50 Or App 511, 623 P2d 1108, rev den 290 Or 853 (1981).
On cross-appeal, we agree with wife that child support of $75 a month should be awarded for the support of the daughter.
On cross-appeal, judgment modified to require husband to pay $75 per month child support for Nicole Cherie’ Varin; otherwise affirmed on appeal and on cross-appeal. Costs to wife.